Citation Nr: 1227103	
Decision Date: 08/06/12    Archive Date: 08/10/12

DOCKET NO.  07-11 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a pineal gland cystic tumor, claimed as a brain tumor due to contaminated water at Camp Lejeune, North Carolina.  


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Marines from January 1978 to February 1982.  

This matter comes before the Board of Veterans' Appeals (Board) from a May 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  While the Montgomery, Alabama RO issued the rating decision on appeal, the RO in Louisville, Kentucky has jurisdiction over this appeal, as that office processes all claims based on exposure to contaminated water at Camp Lejeune.  

This claim was previously before the Board in November 2010, at which time the Board remanded the claim in order for additional evidentiary development to be completed.  All requested development has been conducted.  Unfortunately, however, the Board finds that additional development is needed before a fully informed decision may be rendered in this case.  

Therefore, for reasons discussed below, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.  


REMAND

Unfortunately, the record as it stands is currently inadequate for the purpose of rendering a fully informed decision as to the claim on appeal.  Where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order to fulfill its statutory duty to assist the Veteran to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  

As noted, in November 2010, the Board remanded this claim for additional evidentiary development, to include obtaining any outstanding treatment records identified by the Veteran and affording the Veteran a VA examination.  All requested development was conducted upon remand; however, the development requested has resulted in the need for additional evidentiary development.  

Indeed, at the December 2010 VA brain examination, the Veteran reported that he was physically unable to work and that he was receiving SSI compensation.  The Veteran did not indicate for what disability he was receiving benefits from the Social Security Administration (SSA) and the evidentiary record does not contain any other indication as to when the Veteran began receiving benefits from SSA or for what disability he is receiving compensation benefits.  In fact, the evidentiary record does not contain the actual SSA decision or the reports and records considered by SSA in making its decision to grant the Veteran compensation benefits.  

VA's duty to assist the Veteran particularly applies to relevant evidence known to be in the possession of the Federal Government, such as VA or Social Security records.  See 38 C.F.R. § 3.159(c)(2) (2011).  However, VA is not required to provide assistance if no reasonable possibility exists that such assistance would aid in substantiating the claim.  See 38 U.S.C.A §5103A(a)(2) (West 2002).  

In this case, VA has been put on notice that the Veteran is currently receiving SSA benefits but it is not clear for what disability he is receiving benefits.  As a result, the Veteran's SSA records may contain pertinent information to this claim and the Board cannot determine that no reasonable possibility exists that the SSA records are relevant to the Veteran's claim.  

Accordingly, this claim must be remanded in order for VA to attempt to obtain the Veteran's SSA records.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010); Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  

In addition to the foregoing, review of the record reveals that, following the issuance of the April 2012 supplemental statement of the case (SSOC), the Veteran submitted information from the Internet regarding tumors that are benign and affect the brain.  Because the content of the information provided by the Veteran is not duplicative of other evidence and is pertinent to the claim on appeal, and because neither the Veteran nor his representative have waived initial consideration of this evidence by the agency of original jurisdiction (AOJ), the Board finds that this evidence must be referred to the AOJ/RO for consideration in the first instance.  See 38 C.F.R. § 20.1304(c); Vogan v. Shinseki, 24 Vet. App. 159, 167 (2010).  

Accordingly, the case is REMANDED for the following action:

1. Request from the SSA all records related to the Veteran's claim for benefits, including all medical records and copies of all decisions or adjudications.  Additionally, any records obtained or provided in CD-ROM/digital format must be printed and associated with the claims file.  All negative responses should be fully documented in the claims file.  

2. Once the SSA records have been associated with the claims file, or it has been determined that either the records do not exist or that further efforts to obtain them would be futile, reexamine the claims file to determine whether any supplementary development is warranted including, but not limited to, obtaining a supplemental medical opinion which considers any newly obtained evidence.  

3. Thereafter, the RO/AMC should readjudicate the claim on appeal, taking into account all evidence associated with the record since the April 2012 SSOC, including the Internet information provided by the Veteran and his SSA records.  If the claim remains denied, the Veteran should be provided with a Supplemental Statement of the Case as to the issue on appeal, and afforded a reasonable period of time within which to respond thereto.

The case should then be returned to the Board, if otherwise in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise informed, and he has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


